Citation Nr: 1424991	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  07-20 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to December 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Veteran testified at an RO formal hearing in April 2007.  A transcript of those proceedings has been associated with the Veteran's claims file. 

This claim was previously remanded in March 2011 and July 2013 for additional development and consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Despite the numerous remands in this case, the Veteran here has yet to undergo a comprehensive examination of his feet that clearly identifies the chronic disability/ies that are present, and that includes a discussion that explains in the context of the Veteran's medical history, whether any such disability had its onset in service.  This should be accomplished.  

Accordingly, this case is REMANDED for the following:  

1.  The RO should associate with the file copies of any records of VA treatment of the Veteran's feet dated since 2012.  

2.  The Veteran should be scheduled for a VA examination of his feet, the purpose of which is to identify all chronic problems with his feet, (including the skin of his feet) and to obtain an opinion as to which of those, if any, had their onset in service, (which occurred between1988 and 1991).  The claims file should be provided to the examiner, who should review it, and acknowledge its relevant contents, and whatever history is expressed by the Veteran.  

In regard to the Veteran's history, the examiner should note that the Veteran's was identified as having moderate, non-symptomatic pes planus on his enlistment examination, and that during service he complained of having calluses, and was referred to a podiatry clinic on one occasion for corns.  The Veteran has contended that he was treated for a cold weather injury during service, but there is no service record of this.  After service, in 1993, the Veteran was found to have dyshidrotic eczema of his feet (and hands), and in 2000 he was treated for recurrent blisters on his hands and feet, which appear to have been considered psoriatic lesions.  On a 2007 VA examination, the Veteran was only identified as having plantar warts, but following a 2011 examination, in addition to great toe plantar warts being noted, there was onychomycosis, calluses, flat feet, hammertoes, and status post frostbite with residual dysesthesias and pain identified.  

After conducting any indicated tests, and accomplishing any necessary consultations, for each chronic foot disorder found to be present, (including skin/nail disorders), the examiner should express an opinion as to whether any such disorder had its onset during service, and/or was caused by an injury or disease suffered in service.  The reasons for the conclusions expressed should be stated.  If it is not possible to express an opinion without resort to speculation, that conclusion also should be explained, with it indicated whether the inability to offer an opinion is due to the limits of medical knowledge, or because additional facts would be necessary.  If additional facts would be necessary to offer the requested opinion, the nature of those facts should be identified. 
 
3.  Thereafter, the claim should be re-adjudicated.  If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



